Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
Status of the claims
Claims 1, 17, 18 are amended and claims 2, 3 are cancelled and claims 19, 20 are is/are added.  Currently claims 1, 4-20 are pending in this application and claims 9 and 12 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (20110094609) in view of Martin (20120217307).
Regarding claim 1, Schroder, Fig. 1-3, discloses a diaphragm assembly 18B for a diaphragm valve 10, comprising a diaphragm 18B which includes a functional (middle) portion adapted to cooperate with further components (seat and compressor) of the diaphragm valve and to separate opposite chambers (fluid and compressor chambers), and a tab 68 projecting laterally from the functional portion, wherein a pointer chamber (Para 15) is provided in the tab, and a marking element 62,64 is rotatably fitted in the pointer chamber. In its installed position, the diaphragm 18B comprises an upper side and a lower side.
Schroder fails to disclose marking element fitted in a through-opening of diaphragm. Martin, Fig. 6-10, teaches a marking element fastening to a planar structure 50 comprising a through-opening 51, and a marking element 80,81,82,83 is press-fitted in the through-opening. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schroder with a marking element in the form of press-fit device in a through-opening of planar structure (diaphragm in Mueller) diaphragm as taught by Martin in order to provide a removable marker with convenient installation.  
Schroder as modified fails to disclose the marking element made of same material as the lower side. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have made marking element made of same material as the lower side in the device disclosed by Schroder as modified using same material as the lower side of diaphragm since it has been held that selecting a particular known material is within the general skill of a worker in the art on 
As to claim 4, the marking element 48 is visible from a viewing direction directed onto the upper side.
As to claim 10, the marking element 48 is substantially cylindrical and the through-opening has a cross-section substantially corresponding to a cross-section of the marking element 48.
As to claim 17, Schroder, Fig. 1-3, discloses diaphragm valve 10 comprising a diaphragm assembly 18B for a diaphragm valve, comprising a diaphragm 18B which includes a functional portion (middle) adapted to cooperate with further components of the diaphragm valve and to separate opposite chambers (fluid and compressor portions), and a tab 68 projecting laterally from the functional portion, wherein a pointer chamber (Para 15) is provided in the tab, and a marking element 48 is fitted in the pointer chamber.
Schroder fails to disclose marking element fitted in a through-opening of diaphragm. Martin, Fig. 6-10, teaches a marking element fastening to a planar structure 50 comprising a through-opening 51, and a marking element 80,81,82,83 is press-fitted in the through-opening. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schroder with a marking element in the form of press-fit device in a through-opening of planar structure (diaphragm in Mueller) diaphragm as taught by Martin in order to provide a removable marker with convenient installation.  
Schroder as modified fails to disclose the marking element made of same material as the lower side. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have made marking element made of same material as the lower side in the device disclosed by Schroder as modified using same material as the lower side of diaphragm since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements. 
As to claim 18, Schroder, Fig. 1-3, discloses a diaphragm assembly 18B for a diaphragm valve 10, comprising a diaphragm 18B which includes a functional (middle) portion adapted to cooperate with further components (seat and compressor) of the diaphragm valve and to separate opposite chambers (fluid and compressor chambers), and a tab 68 projecting laterally from the functional portion, wherein a pointer chamber (Para 15) is provided in the tab, and a marking element 62,64 is rotatably fitted in the pointer chamber.
Schroder fails to disclose marking element fitted in a through-opening of diaphragm. Martin, Fig. 6-10, teaches a marking element fastening to a planar structure 50 comprising a through-opening 51, and a marking element 80,81,82,83 is press-fitted in the through-opening. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Schroder with a marking element in the form of press-fit device in a through-opening of 
In Schroder as modified, provided with a marking element in through-hole, the marking element would be visible from top and bottom sides of the diaphragm and a such marking element would make available on an upper side of the membrane assembly an information (location of through hole in the diaphragm) which otherwise is only available on a bottom side of the membrane assembly.
Schroder as modified fails to disclose the marking element made of same material as the lower side. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have made marking element made of same material as the lower side in the device disclosed by Schroder as modified using same material as the lower side of diaphragm since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements.  With marking element made of same material at its upper and lower sides, it would be conveying a material information.
Claim(s) 1, 5-8, 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (20180163895) in view of Martin (20120217307).
Regarding claim 1, 5-8, 10, 11, 13, 14 Mueller, Fig. 1, discloses a diaphragm assembly 14 for a diaphragm valve 10, comprising a diaphragm 14 which includes a functional (middle) portion adapted to cooperate with further components of the diaphragm valve and to separate opposite chambers (top and bottom), and a tab 22 projecting laterally from the functional portion, wherein an RFID marker is provided in 
Mueller fails to disclose details of RFID marking element to the diaphragm.  Martin, Fig. 6-10, teaches a RFID marking element fastening to a planar structure 50 comprising a through-opening 51, and an RFID  marking element 80,81,82,83 is fastened in the through-opening. The marking element 80,81,82,83 protrudes in relation to an upper boundary surface and to a lower boundary surface of the planar element 50. The marking element includes lateral extensions 80,81 for retaining the marking element in the through-opening. The lateral extensions 80,81 being arranged on opposite sides of the planar structure in the assembled state being on each of the two axial ends for retaining the marking element 80,81,82,83,90 in the through-opening, and wherein an axial end face of each extension 80,81 facing the middle portion rests against the planar element 50. The marking element 80,81,82,83 is substantially cylindrical and the through-opening 51 has a cross-section substantially corresponding to a cross-section of the marking element and a circumference (when retaining boss 90 is inserted it pushes the edges of hole 51 to press-fit, Para 53) of the circular cylindrical marking element is larger than a circumference of the through-opening 51 such that the marking element and the through-opening form an interference fit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Mueller with a RFID retaining structure in the form of press-fit device in a through-
Mueller as modified fails to disclose the marking element made of same material as the lower side. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have made marking element made of same material as the lower side in the device disclosed by Mueller as modified using same material as the lower side of diaphragm since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements.
As to claims 15 and 16, Mueller as modified fails to disclose indicator light on RFID tag.  However, Official Notice is taken (now considered Applicant admitted prior art since Applicant did not traverse the Official Notice in prior office action) that providing indicator light on RFID tag, for the purpose of easily locating the tag are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ indicator light on RFID tag in the device of Mueller as modified for the purpose of easily locating the tag as is widely known and notoriously old in the art.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose marking element having the same color or material or shape indicating material of a lower side mater of multilayer diaphragm in combination with  other limitations of claims 1+19 or 1+20.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant's arguments that “a person skilled in the art would not make a marking element to be fixed in a through opening of a diaphragm of such a rubber-like material. Marking elements need to provide their marking functionality over a long period of time while being in an industrial environment. Consequently, the person skilled in the art would choose a shockproof or ruggedized material for the marking element. Therefore, it would not be obvious to use the same material for the marking element and the diaphragm” are not persuasive since both Schroder nor Martin disclose marking elements in tab extensions of diaphragm as such the industrial environment conditions faced by the diaphragm tab extension would also be subjected to the diaphragm tab extension a such no motivation would exist to make the marking element different than the diaphragm.
Applicant's arguments that “according to amended claim 18, the information which is made available on the upper side otherwise is only available on a bottom side of the diaphragm. This is not disclosed or suggested in the cited prior art” are not persuasive since both Schroder’s marking element is made of same material as the lower and upper sides side, it would be conveying a material information (material of marking element) which is available on upper and lower sides only of the diaphragm.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753